Citation Nr: 1621103	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  12-35 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to January 14, 2010, for the grant of service connection for temporomandibular joint (TMJ) syndrome.

2.  Entitlement to an effective date prior to January 14, 2010, for the grant of service connection for left knee instability, status post reconstructive knee surgery.

3.  Entitlement to an effective date prior to January 14, 2010, for the grant of service connection for left knee symptomatic removal of semilunar cartilage, status post reconstructive knee surgery.  

4.  Entitlement to an effective date prior to January 14, 2010, for the grant of service connection for chronic maxillary sinusitis.  

5.  Entitlement to an effective date prior to January 14, 2010, for the grant of service connection for painful scarring of the left knee, status post reconstructive knee surgery.
6.  Entitlement to an effective date prior to January 14, 2010, for the grant of service connection for superficial and nonlinear scarring of the left knee, status post reconstructive knee surgery.  

7.  Entitlement to an effective date prior to January 14, 2010, for the grant of service connection for linear scarring.

8.  Entitlement to an effective date prior to January 14, 2010, for the grant of service connection for a hard corn of the 5th metatarsophalangeal of the right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2004 in the United States Navy.  She received the National Defense Service Medal and Good Conduct Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran first filed an informal claim for benefits on September 24, 2008.

2.  In a September 25, 2008 letter, the RO requested that she submit a formal application for benefits (VA Form 21-526) within one year; she did not respond to this request.

3.  Following the September 25, 2008 letter, the Veteran first filed a formal application for benefits on January 14, 2010.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 14, 2010, for the grant of service connection for TMJ syndrome have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2015).

2.  The criteria for an effective date prior to January 14, 2010, for the grant of service connection for left knee instability, status post reconstructive knee surgery, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2015).

3.  The criteria for an effective date prior to January 14, 2010, for the grant of service connection for left knee symptomatic removal of semilunar cartilage, status post reconstructive knee surgery, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2015).

4.  The criteria for an effective date prior to January 14, 2010, for the grant of service connection for chronic maxillary sinusitis, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2015).

5.  The criteria for an effective date prior to January 14, 2010, for the grant of service connection for painful scarring of the left knee, status post reconstructive knee surgery, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2015).

6.  The criteria for an effective date prior to January 14, 2010, for the grant of service connection for superficial and nonlinear scarring of the left knee, status post reconstructive knee surgery, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2015).

7.  The criteria for an effective date prior to January 14, 2010, for the grant of service connection for linear scarring, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2015).

8.  The criteria for an effective date prior to January 14, 2010, for the grant of service connection for a hard corn of the 5th metatarsophalangeal of the right foot, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

In this case, a January 2010 letter notified the Veteran of the evidence necessary to substantiate a claim for service connection.  The notice also informed the Veteran of her and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the notice was provided prior to initial adjudication of the Veteran's claims in August 2012 and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, the Veteran in this case is challenging the effective dates assigned following the grant of service connection.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to earlier effective dates.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, the claims file contains service treatment records, records of post-service treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d). 

With respect to the duty to assist, the Board finds that all necessary development of the downstream earlier effective date claims has been accomplished and therefore appellate review of the claims may proceed without prejudicing the Veteran.  As will be explained below, resolution of this issue ultimately turns on when the Veteran filed her claims for service connection; therefore, retroactive VA medical opinions are not needed to fairly decide these issues.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C); Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the matters decided below.

Law and Analysis

The Veteran asserts that she is entitled to an effective date prior to January 14, 2010, for the grant of service connection for the disabilities on appeal.  She reports that she originally filed a claim in 2006, but has been unable to locate those documents, and that she resubmitted her claim on July 10, 2008.  She requests an effective date from 2006, or, alternatively, from 2008.  See, September 2012 notice of disagreement (NOD); December 2012 VA Form 9.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). 

The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, among other things, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply and are cited below.

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c); Adams v. Shinseki, 568 F.3d. 956, 960 (Fed. Cir. 2009).  A finally adjudicated claim is defined as "an application, formal or informal, which has been allowed or disallowed by an agency of original jurisdiction."  38 C.F.R. § 3.160(d).  Such an action becomes "final" by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earliest.  Id.  The pending claims doctrine provides that a claim remains pending in the adjudication process - even for years - if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  The Court has confirmed that raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) (recent Federal Circuit cases have not overruled the pending claim doctrine articulated in Norris); Myers v. Principi, 16 Vet. App. 228, 236 (2002) (since VA failed to issue a statement of the case (SOC) after a valid NOD was filed, the original claim was still pending and is relevant to determining the effective date of a service connection award); McGrath  v. Gober, 14 Vet. App. 28, 35 (2000) (a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability).

Upon receipt of an informal claim for which a formal claim has not already been filed, an application for VA benefits (VA Form 21-526) must be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, that signed application will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

A review of the claims file establishes that the Veteran filed an informal claim for benefits on September 24, 2008.  On September 25, 2008, the RO sent the Veteran a letter acknowledging that it had received her informal claim for benefits, and requesting that she formalize her claim by submitting a VA Form 21-526, Veteran's Application for Compensation and Pension.  The letter also notified her that she could take up to a year from the date of the letter to submit the requested information.  The letter was sent to her latest address of record and was not returned from the United States Postal Service as undeliverable.  A copy of the letter was also sent to her representative.  Neither the Veteran nor her representative responded to the letter.  

The next correspondence received from the Veteran was a formal claim for benefits received on January 14, 2010.  In an August 2012 rating decision, the RO granted service connection for the disabilities on appeal effective from January 14, 2010, the date that the formal claim was received.  

In the Veteran's September 2012 NOD, she indicated that she originally filed her claim in 2006 and re-submitted her 2006 claim on July 10, 2008 and July 27, 2008. She submitted two facsimile transmission verification reports to support this.  Both reports, however, indicate that only one page was transmitted and it is unclear what those documents were.  In December 2012, she again indicated that she had filed a VA Form 21-526 and a complete copy of her service treatment records in April 2006, September 2008, and January 2010; however, she has not provided sufficient proof that VA received these filings.  Although she submitted a September 25, 2008, letter from VA stating, "[w]e have received you application for benefits," the same day, VA sent the Veteran a letter indicating that she had not submitted a formal application and that "in order to formalize your claim we need you to fill out and submit a VA Form 21-526, Veteran's Application for Compensation and Pension."  The Board finds that both letters were generated in response to the September 24, 2008, informal claim, which is of record.  The evidence of record simply does not establish that she filed a formal claim prior to January 14, 2010.  Additionally, the evidence does not establish that she filed an informal claim prior to September 24, 2008.  

The Veteran also submitted a copy of an appointment request that she had to cancel because she was living in Sicily, Italy with her active duty spouse.  She indicated that she lived for five years overseas while trying to complete the claims process and was unable to come to the United States for evaluation.  The letter indicates that she failed to present for an appointment on October 16, 2008.  However, on her September 24, 2008, informal claim, she indicated that she was living in Vermont and the RO's September 25, 2008, letter was sent to her latest address of record.  She has not argued that she did not receive the letter and has not provided any reason for not responding to the RO's request that she submit a formal application for benefits.  

The Board acknowledges the Veteran's honorable service to our country and is sympathetic to the fact that she has medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).  In this case, the law is clear.  Upon receipt of the Veteran's informal claim for benefits on September 24, 2008, the RO requested that she submit a formal application (VA Form 21-526) within one year.  She failed to do so.  Because the RO acted upon receipt of her informal claim, the claim has not remained pending.  Furthermore, because the formal claim for benefits was not received within one year, it cannot be considered to have been filed as of the date the informal claim was received.  See 38 C.F.R. § 3.155.  

Accordingly, the Board concludes that January 14, 2010, is the proper effective date for the award of service connection for the disabilities on appeal and the claims for earlier effective dates must be denied.  In reaching this conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against the claims, this doctrine is not for application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to an effective date prior to January 14, 2010, for the grant of service connection for TMJ syndrome, is denied.

Entitlement to an effective date prior to January 14, 2010, for the grant of service connection for left knee instability, status post reconstructive knee surgery, is denied.

Entitlement to an effective date prior to January 14, 2010, for the grant of service connection for left knee symptomatic removal of semilunar cartilage, status post reconstructive knee surgery, is denied.  

Entitlement to an effective date prior to January 14, 2010, for the grant of service connection for chronic maxillary sinusitis, is denied.  

Entitlement to an effective date prior to January 14, 2010, for the grant of service connection for painful scarring of the left knee, status post reconstructive knee surgery, is denied.

Entitlement to an effective date prior to January 14, 2010, for the grant of service connection for superficial and nonlinear scarring of the left knee, status post reconstructive knee surgery, is denied. 

Entitlement to an effective date prior to January 14, 2010, for the grant of service connection for linear scarring, is denied.

Entitlement to an effective date prior to January 14, 2010, for the grant of service connection for a hard corn of the 5th metatarsophalangeal of the right foot, is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


